UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 20, 2013 Coyote Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52512 20-5874196 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 1ane, Davie, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(786) 423-1811 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.03 Creation of a Direct Financial Obligation. On March 20, 2013, Coyote Resources, Inc., a Nevada corporation (the “Registrant”) issued an unsecured promissory note in the amount of $200,000 (“Note”)to an investor in exchange forproceeds from the investor of $200,000 received by the Registrant on March 20, 2013.The Note is due on September 26, 2014, or upon default, whichever is earlier, and bears interest at the annual rate of 12%.This brief description of the Note is only a summary of the material terms and is qualified in its entirety by reference to the full text of the form of Note as attached in Exhibit 10.1 to this report. Item 9.01 Exhibits. The following exhibits are filed with this Current Report on Form 8-K. Exhibit Number Description of Exhibit Form of Promissory Note 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Coyote Resources, Inc. Date: March 21, 2013 By: /s/ Guy Martin Guy Martin President 3
